Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Remarks and Amendment after Non-Final Rejection, filed April 20, 2021. As filed, Claims 1, 18, 19, 25, 26, 28, 29, 33-40, and 43-46 are pending are pending of which claims 1, 18, 26, 35, 39 and 46 are amended. Claims 2-17, 20-24, 27, 30-32, and 41-42 are canceled. 
Claims 18, 19, 25, 26, 28, 29, 33-40 and 43-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
A complete response to this Office Action should include cancellation of non-elected subject matter or other appropriate action.
The phone call to Applicant’s representative to discuss potential amendments to the claims has not been returned timely.
Response to Remarks
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
The rejection of claim 1 under 35 U.S.C. § 112(b) second paragraph is withdrawn per amend to claims to delete the limitation "said fibrous amino acid based substrates”.   
The rejection of claims 1 and 46 under 35 U.S.C. § 103 over US 2008/0249195, Oct. 9, 2008, by Mentlik et al. is maintained.
4/20/2021 have been fully considered but they are not persuasive. 
The Applicants argue that the ‘195 publication describes optionally hydroxyl substituted benzoic acid esters as emulsifiers and that the OH groups are not essential and provides for a design of molecules therein which follow general rules for surfactants, and the chain can be further etherified while instant formula requires at least two OH functionalized benzoic acid moieties,  di- or tri-hydroxybenzoic acid esters of glycerols for color protection and hair strengthening  (Remarks page 11). 

Contrary to Applicants’ assertion, the  prior art by the‘195 publication teach cosmetic composition comprising benzoic acid-based  compounds of formula (I)  that are useful emulsifiers for cosmetic composition applicable in hair care  and  suggests that variables R2, R3, R4 = –OH and R1, R5 , R9, R10 and R11= hydrogen may be used in the same location of core structure, that would have motivated the skilled artisan to utilize the OH group at the same site of core structure and have reasonable expectation of success in obtaining claimed  compounds suitable for method of treatment hair.
 Regarding the properties of compounds of instant claims for protection and hair strengthening, there is no evidence stating that the compounds/composition according to the cited prior art would not produce the same effect when utilized in hair applications. 
Moreover, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer. Atlas Powder Co. v. lreco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999), see MPEP 2112. Thus the claiming of an unknown property inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

The Applicants argue that “the first claimed structure of claims 1 and 46 recites a linear structure that is end-capped with benzoic acid moieties” (Remarks page 12). 


The Applicant has not shown evidence of substantially improved and unexpected results or properties between the instantly claimed compounds of formula (I) and the prior art compounds.
Please note that if Applicant intends to rely on unexpected or unforeseen results, attention is invited to MPEP 716.02. Absent clear, convincing, side-by-side data demonstrating unobviousness vis-a-vis the prior art commensurate with the scope of protection sought and showing that the claimed process and process disclosed by prior art are distinct, the claims are considered prima facie obvious.

This rejection is still deemed proper, and is therefore maintained.

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0249195,  Oct. 9, 2008, by Mentlik et al. (“the ‘195  publication”; cited in PTO892 mailed 01/22/2021).
The ‘195 publication teach hair care composition comprising an emulsifier that includes the following formula (1):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The cited reference discuss that such compositions are utilized as hair growth stimulants, hair growth retardants [0061]; [0028], same utility as instant application.
The compound of formula (1) of prior art wherein R2, R3, R4 are –OH and R1 and R5 are hydrogen – the 3,4,5-trihydroxyphenyl core structure, R9 and R10 are each  H, and R11 is Hydrogen and x is 1 corresponds to the  claimed formula 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
of instant claims 1 and 46, wherein R2 is -OH.
 Disclosed on [0066] of the ‘195 publication is that kits containing cosmetic compositions, include  instructions can include an explanation of how to apply, use, and maintain the emulsion compositions. Therefore the prior art relied upon, and  knowledge generally available in the art before the effective filing date  provide suggestion that would have motivated the skilled artisan to utilize composition containing benzoic acid derived- emulsifier in a method of treatment human hair by the step of  applying such compositions. 
 Regarding the limitation of instant claims “wherein the compound excludes tannins”, the instant disclosure discuss the definition of tannins on page 3 lines 18-24, therefore the glycerol trigallate compound of prior art does not appear to fall into the definition of tannins of instant disclosure.
The instant claims differ from the prior art in that the ‘195 publication does not 
teach a preparative example of method of treating human hair by applying a compound wherein in formula (1) of prior art variables R2, R3, R4 are –OH and R1, R5 , R9, R10 and R11 are each hydrogen and x is 1. However, as discussed above, the cited  prior art provide suggestion that would have motivated the skilled artisan to utilize composition containing benzoic acid derived- emulsifier in a method of treatment human hair by the step of  applying such compositions. 
A prima facie case of obviousness based on structure exists if the prior art suggests to one of ordinary skill in the art to make the substitution or modification. In re Tabor, 502 F.2d 775 (CCPA 1974).  It has been held several times that structurally similar compounds are obvious over one another.  See, e.g., In re Payne, 606 F.2d 303, (CCPA 1979) (An obviousness rejection based on similarity in chemical structure and function entails motivation of one skilled in the art to make the claimed compound with an expectation that compounds similar in structure will have similar properties.  When prior art compounds essentially "bracket" the instantly claimed compound, one of ordinary skill in the art would clearly be motivated to make the claimed compound.).

MPEP 2141 provides that exemplary rationales that may support a conclusion of
obviousness include (E) " Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
In the instant case, before the effective filing date of the claimed invention based on structural similarity, one of ordinary skill in the art would have an expectation of success in making and using the claimed compounds as hair care treatments because of the structural similarity between the prior art and the instantly claimed compounds and a suggestion to try various combination of variables on the core benzoic acid structure.  In other words, the  ‘195 publication which describe cosmetic composition comprising benzoic acid-based  compounds  that are useful emulsifiers for cosmetic composition applicable in hair care  showing the  utility as instant application,  and  the prior art  as a whole suggests that variables R2, R3, R4 = –OH and R1, R5 , R9, R10 and R11= hydrogen may be used in the same location of core structure, that would have motivated the skilled artisan to utilize the OH or H as structural motif  at the same site of core structure and have reasonable expectation of success in obtaining claimed  compounds suitable for method of treatment hair. In the interest of generating additional compounds that have the same utility as the compounds taught by the prior, a person having ordinary skill in the art would be motivated to make additional compounds that are most closely related to compounds specifically taught by the prior art that have already been demonstrated to have the desired utility.
Thus, the claimed invention as a whole is prima facie obvious over the teachings of the prior art.
Conclusion
Claims 1 and 46 are rejected. Claims 18, 19, 25, 26, 28, 29, 33-40 and 43-45 are withdrawn from further consideration.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622